Russell, J.'
1. The credibility of witnesses is a matter exclusively for the jury, and when, on the trial of a criminal case (in which there is no complaint of error of law), a witness testifies positively to all of the facts essential to constitute the offense charged, this court can not interfere with the verdict, no matter how many witnesses may have testified to the contrary or how many circumstances may have been adduced tending to disprove the testimony of the single witness. Chatman *182v. State, 8 Ga. App. 842 (70 S. E. 188); Jolly v. State, 5 Ga. App. 454 (63 8. E. 520); Barber v. State, 3 Ga. App. 598 (60 S. E. 285).
Decided August 12, 1913.
Accusation of sale of liquor; from city court of Griffin — Judge Flynt. June 14, 1913.
W. il. Connor, for plaintiff in error. W. H. Beck, solicitor, contra.
2. There is no limitation to the power of the jury to credit a witness, unless the facts testified to by him be inherently at variance with the common knowledge and experience of mankind. A witness impeached for general bad character, or for contradictory statements out of court, •nay be restored to credit. Civil Code, § 5884. Judgment affirmed.